***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          SYLVESTER TRAYLOR v. CATHY
               GAMBRELL ET AL.
                  (AC 39641)
                  Alvord, Prescott and Beach, Js.
       Argued January 16—officially released March 27, 2018

                       Procedural History

   Action to recover personal property, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk; thereafter, the plaintiff with-
drew the matter as to the defendant Bruce Wollschlager;
subsequently, the matter was transferred to the judicial
district of Waterbury, Complex Litigation Docket; there-
after, the court, Dooley, J., granted the motion to strike
filed by the defendant Maciej A. Piatkowski et al.; subse-
quently, the matter was transferred to the judicial dis-
trict of Stamford-Norwalk, Complex Litigation Docket;
thereafter, the court, Genuario, J., granted the defen-
dants’ motions for summary judgment and rendered
judgment thereon, from which the plaintiff appealed to
this court. Affirmed.
  Sylvester Traylor, the appellant (plaintiff).
  Adam J. Tusia, with whom was Mark A. Milano, for
the appellees (named defendant et al.).
  Maciej A. Piatkowski, self-represented, for the appel-
lees (defendant Maciej A. Piatkowski et al.).
  Ronald J. Houde, Jr., for the appellee (defendant
town of Waterford).
                               Opinion

   PER CURIAM. The plaintiff, Sylvester Traylor,
appeals from the summary judgment rendered by the
trial court in favor of the defendants, Cathy Gambrell,
Connecticut Interlocal Risk Management Agency
(agency), the town of Waterford, Ryan Ryan Deluca
LLP, and Maciej A. Piatkowski.1 On appeal, the plaintiff
claims that the trial court improperly rendered sum-
mary judgment in favor of the defendants on his claims
of spoliation of evidence and in favor of the agency on
his claim of unfair trade practices in violation of the
Connecticut Unfair Trade Practices Act (CUTPA), Gen-
eral Statutes § 42-110a et seq., and that the court erred
in striking his CUTPA claim against Ryan Ryan
Deluca LLP.
   After examining the record and the briefs and consid-
ering the arguments of the parties, we are persuaded
that the judgment rendered by the trial court should be
affirmed. The issues raised by the plaintiff were
resolved properly in the thoughtful and comprehensive
memorandum of decision filed by the trial court. Fur-
ther discussion by this court would serve no useful
purpose. See Socha v. Bordeau, 289 Conn. 358, 362, 956
A.2d 1174 (2008).
      The judgment is affirmed.
  1
   Although Bruce Wollschlager was also named as a defendant, the action
was withdrawn as to him on November 6, 2014.